Civilian fay; dismissal; limitation of actions. — Plaintiff was removed from her position with the United States Department of Agriculture effective March 2, 1962 for inefficiency. She sues for back pay from the date of her separation, claiming she was illegally and unlawfully discharged. This case comes before the court on defendant’s motion for summary judgment, and upon consideration thereof the court concluded that plaintiff’s alleged claim filed in this court on May 15, 1969, is barred by the statute of limitations, 28 U.S.C. § 2501. See Friedman v. United States, 159 Ct. Cl. 1, 10, 310 F. 2d 381, 386-87 (1962), cert. denied, sub. nom. Lipp v. United States, 373 U.S. 932 (1963); Feldman v. United States, 149 Ct. Cl. 22, 29, 181 F. Supp. 393, 398 (1960); and Mathis v. United States, 183 Ct. Cl. 145, 147, 391 F. 2d 938, 939 (1968). On March 13, 1970, the court granted defendant’s motion for summary judgment and dismissed the petition.